LAWSON, Justice (concurring specially):
I concur in the foregoing opinion but entertain the view that it should be pointed out that we gave no consideration to the holding in the case of State ex rel. Smith v. McCord, 203 Ala. 347, 83 So. 71, wherein it was held that Section 4049, Code 1907, (Section 477, Title 7, Code 1940) does not permit interrogatories to be propounded to the State.
In the trial of this case, the State did not raise the question as to the applicability of the holding in the McCord case, supra, to oral examination of witnesses conducted in pursuance to the provisions of Act No. 375, Acts of Alabama 1955, p. 901, carried in a 1958 Recompiled Code of Alabama as Tit. 7, § 474(1) et seq.